USDC IN/ND case 1:19-cv-00475-JVB-JPK document 19 filed 02/05/21 page 1 of 2


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION

BART E.,                                          )
               Plaintiff,                         )
                                                  )
       v.                                         )   CAUSE NO.: 1:19-CV-475-JVB-JPK
                                                  )
ANDREW SAUL, Commissioner of the                  )
Social Security Administration,                   )
               Defendant.                         )

                                             ORDER

       This matter is before the Court on a Complaint [DE 1] filed on November 10, 2019, and

Plaintiff’s Opening Brief [DE 13] filed on March 5, 2020. The Court referred this case to

Magistrate Judge Joshua Kolar for a report and recommendation under 28 U.S.C. § 636(b)(1)(B),

Federal Rule of Civil Procedure 72(b), and Local Rule 72-1. [DE 12]. Judge Kolar issued his

Report and Recommendation on January 21, 2021. [DE 18]. The parties were given notice that

they had fourteen days in which to file objections to the report and recommendation. No party has

filed objections.

       Judge Kolar recommends that the Court reverse the Commissioner’s decision to deny

Plaintiff disability insurance benefits and supplemental security income and remand this case to

the Commissioner for further proceedings. In brief, Judge Kolar found that the ALJ failed to

properly evaluate the medical opinions of Plaintiff’s treating psychiatrist, Dr. Hani Ahmad, and an

independent examining psychiatrist, Dr. Ceola Berry, and failed to explain how the limitations in

the RFC accounted for Plaintiff’s difficulty interacting with others.

       Having reviewed the report and recommendation, the Court finds no clear error. Therefore,

noting the lack of objection, the Court hereby ADOPTS in its entirety Judge Kolar’s Report and

Recommendation [DE 18] and incorporates the Report and Recommendation into this Order.
USDC IN/ND case 1:19-cv-00475-JVB-JPK document 19 filed 02/05/21 page 2 of 2


Accordingly, the Court GRANTS the relief requested in the Opening Brief [DE 13], REVERSES

the final decision of the Commissioner of Social Security, and REMANDS this matter for further

proceedings consistent with this Order and the incorporated Report and Recommendation of Judge

Kolar.

         SO ORDERED on February 5, 2021.

                                              s/ Joseph S. Van Bokkelen
                                              JOSEPH S. VAN BOKKELEN, JUDGE
                                              UNITED STATES DISTRICT COURT




                                              2
